Citation Nr: 0737089	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-33 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of pneumonia.

2. Entitlement to service connection for phlebitis, left leg.

3. Entitlement to service connection for blood clots, left 
and right arm.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for residuals of pneumonia, and denied the veteran's claims 
of entitlement to service connection for left leg phlebititis 
and left and right arm blood clots.  The veteran perfected a 
timely appeal of this determination to the Board.

In June 2007, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

In August 2007, the Board received pertinent evidence from 
the veteran in the form of post-service medical treatment 
records, which had not initially been considered by the RO.  
However, the procedural right of initial RO consideration of 
such evidence was waived by the veteran in a written 
statement accompanying these records.  Thus, the Board may 
consider such evidence in rendering a final decision in the 
instant appeal.  See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1. Evidence relating to an unestablished fact necessary to 
substantiate the veteran's previously denied service 
connection claim for residuals of pneumonia has been received 
by VA.

2. There is no current or residual disability due to in-
service pneumonia.

3. There is no current disability from blood clots, or any 
other right or left arm problems, incurred during or related 
to the veteran's service.

4. There is no current disability related to left leg 
phlebitis.


CONCLUSIONS OF LAW

1. New and material evidence having been received, the 
veteran's claim of service connection for residuals of 
pneumonia is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2. Residuals of pneumonia were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3. Blood clots, left and right arm, were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4. Phlebitis, left leg, was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.104, Diagnostic Code 7121 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a September 
2002 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran inform VA of any 
information or evidence that pertained to the claim.

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  However, given 
the favorable decision below with respect to the veteran's 
claim to reopen his previously denied service connection 
claim for pneumonia residuals, the Board finds that any 
deficiency of notice with respect to that claim is not 
prejudicial to the veteran.

Furthermore, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA and private post-service medical 
treatment records, the veteran's testimony at his June 2007 
Board hearing, and written statements from the veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. New and Material Evidence

The veteran's claim of service connection for residuals of 
pneumonia was originally denied by the RO in a February 1975 
rating decision, and that decision became final.  The basis 
of the February 1975 denial was that there was at that time 
no evidence of a current pneumonia- or lung-related 
disability.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the veteran submitted new records, 
including March 2002 VA treatment records indicating a 
diagnosis of probable right lower lobe pneumonia.  This new 
evidence is probative of whether the veteran has a current 
disability involving pneumonia residuals, and thus relates to 
an unestablished fact necessary to substantiate his 
previously denied service connection claim.  Therefore, the 
Board finds that new and material evidence has been submitted 
to reopen a previously denied service connection claim for 
residuals of pneumonia.

III. Service Connection

The veteran argues that he is entitled to service connection 
for residuals of pneumonia, left leg phlebitis, and left and 
right arm blood clots.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection is specifically limited to cases where in-
service incidents of disease or injury have resulted in 
disability so that, in the absence of proof of a disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In the instant case, the veteran's service medical records 
indicate that he was treated for severe pneumonia of the 
right middle lobe and right lower lobe from November 1973 to 
January 1974.  November 1973 service medical records also 
indicate that the veteran's left calf was positive for 
Homans' sign and tenderness of the upper calf without 
swelling, heat, or redness, and that the veteran was 
diagnosed as having superficial thrombophlebitis.  In January 
1974, chest x-rays were noted to be within normal limits, and 
chest was noted to be clear.  On separation examination in 
August 1974, the veteran was noted to have had a normal 
evaluation of the lungs and chest, upper extremities, lower 
extremities, and skin and lymphatics, and it was noted that 
there were no identifying body marks, scars, or tattoos.  
Also, on August 1974 separation examination, no pneumonia, 
lung condition, phlebitis, leg condition, cysts, blood clots, 
or skin conditions were noted.  August 1974 x-ray examination 
revealed a normal chest, with the lung fields clear.

Likewise at the time of VA examination in January 1975, 
shortly after service separation, clinical examination and 
chest x-ray study did not reveal pneumonia or residual 
disability attributable thereto.  Moreover that examination 
did not reveal complaints or manifestations of blood clots, 
arm disability or phlebitis.  

Post-service medical records indicate no treatment for left 
leg phlebitis, or left or right arm blood clots.  Private 
medical records dated from August and September 1995 indicate 
complaints of and treatment for left leg pain, but also 
indicate that such leg pain was related to a December 1994 
motor vehicle accident.

A chest x-ray report dated in April 1982 indicates that the 
lungs were clear.  The veteran was diagnosed as having a 
normal study.

February 1987 private medical records indicate that x-ray 
findings were consistent with acute pneumonitis in 
conjunction with bronchial wall thickening, and that the 
possibility of bronchial asthma or allergic lung state should 
be considered.  Perfusion lung study revealed perfusion 
defect in the posterior basal segment and/or the superior 
segment of the left lobe corresponding in position with the 
density seen on the chest film, with minimal perfusion defect 
along the lateral aspect of the right mid lung field.

March 1987 private medical notes indicate that the veteran 
had been treated for pneumonia with penicillin and rapidly 
improved.  It was noted that there was still some slight 
cough but no fever, breathing was now normal, and lungs were 
clear.  The veteran was diagnosed as having resolved left 
pneumonia.

September 1995 private medical notes indicate a prior medical 
and surgical history of pneumonia in 1973.

March 2002 VA medical treatment records indicate treatment 
for right lower lobe pneumonia.  March 15, 2002 x-rays 
indicate a complaint of persistent cough and a diagnosis of 
probable right lower lobe pneumonia.  March 21, 2002 x-rays 
indicated radiographic improvement of the right lower lobe 
pneumonia.  A March 21, 2002 note indicates a diagnosis of 
pneumonia, partially resolved.

The veteran was afforded a VA examination in in April 2005.  
On examination of the lungs, breath sounds were symmetric, 
there were no rhonchi or rales, and the expiratory phase was 
within normal limits.  On examination of the extremities, the 
following was noted: there was no edema, varicose veins, 
stasis pigmentation, or eczema; femoral, popliteal, dorsalis 
pedis, and anterior tibialis were +2 bilaterally; there was a 
cystic 1 x 1 centimeter (cm) lesion on the left medial 
antecubital area that was nontender and mobile; there was 
some mild tenderness to palpation of the soft tissue of the 
posterior left knee; there was no swelling; there was a 
negative Homans' sign; and there was no erythema or warmth of 
the lower extremities.  Pulmonary function test results 
revealed a normal pulmonary function test.  Chest x-ray 
revealed mild uncoiling of the aorta, and minimal scarring 
left lower lobe.  The veteran was diagnosed as having status 
post phlebitis of the left lower extremity with residual 
pain, status post right middle lobe and lower lobe pneumonia, 
and ganglion cyst of the antecubital fossa.  The following 
was also noted: at the time, the veteran had no compromise in 
ambulation; there was no sign of any active thrombophlebitis; 
there was no compromise in circulation; there was no color 
change of the skin or warmth; he did have a ganglion cyst, 
but there appeared to be no compromise in range of motion of 
the joints; he appeared to be well developed and well 
nourished, with no pulmonary symptoms at the time; his 
pulmonary function tests were within normal limits; and he 
offered no complaints regarding his pulmonary function.

At his June 2007 Board hearing, the veteran testified as 
follows: that, since his period of service, he had recurrent 
bouts of pneumonia, which occurred at least a dozen times; 
that, when he had an onset of pneumonia, he would keep 
himself at home and not go to a doctor; that he did not 
currently have phlebitis; that he had a bump on the left arm, 
which was a residual of intravenous needles and shunts put 
into his arm, which was not sensitive to pain but pinched 
when he moved his arm and closed it up completely; and that 
he had never sought medical treatment for this left arm bump 
condition.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for residuals of pneumonia, left leg phlebitis, 
and left and right arm blood clots.

While the record reflects in-service treatment for severe 
pneumonia, it does not reflect a current disability due to 
residuals of such pneumonia.  On April 2005 VA examination, 
breath sounds were symmetric, there were no rhonchi or rales, 
the expiratory phase was within normal limits, chest x-ray 
revealed minimal scarring left lower lobe, there were no 
pulmonary symptoms at the time, pulmonary function tests were 
within normal limits, and the veteran offered no complaints 
regarding his pulmonary function.  There is no medical 
opinion or other competent medical evidence of record 
indicating any current residuals of the veteran's in-service 
pneumonia.

The Board recognizes the veteran's contentions that, since 
his period of service, he has had recurrent bouts of 
pneumonia.  However, the post-service medical record reflects 
only two such incidents of pneumonia since the veteran's 
discharge in September 1974.  Those incidents, which occurred 
in February and March 1987 and in March 2002, were acute 
episodes that resolved in a short period of time with medical 
treatment.  The record does not reflect diagnoses of or 
treatment for any chronic lung problems or other such chronic 
residuals of in-service pneumonia.

The Board also recognizes the veteran's contention that, when 
he had an onset of pneumonia, he would usually keep himself 
at home and not go to a doctor.  However, the determination 
of pneumonia is medical in nature, and the veteran is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran is not 
competent to diagnose his own episodes of pneumonia.  
Furthermore, September 1995 private medical notes indicate a 
prior medical and surgical history of pneumonia in 1973, but 
no other history of pneumonia or residuals of pneumonia.

The Board furthermore recognizes the finding of minimal 
scarring of the left lower lobe on April 2005 VA x-ray 
examination.  However, to the extent that such scarring could 
be considered to be a pneumonia residual, the Board notes 
that the veteran's in-service pneumonia was only noted to be 
of the right middle lobe and right lower lobe, and not the 
left lower lobe.

With respect to the veteran's claim for left leg phlebitis, 
while the veteran was diagnosed as having superficial 
thrombophlebitis in service, the record does not reflect a 
current phlebitis disability of the left leg.  Post-service 
medical records indicate no treatment for left leg phlebitis 
or any residuals thereof, and the veteran essentially 
concedes that that he does not currently have phlebitis and 
has not sought post-service medical treatment for any such 
condition.  Also, on April 2005 VA examination of the 
extremities, the following was found: there was no edema, 
varicose veins, stasis pigmentation, or eczema; femoral, 
popliteal, dorsalis pedis, and anterior tibialis were +2 
bilaterally; there was some mild tenderness to palpation of 
the soft tissue of the posterior left knee; there was no 
swelling; there was a negative Homans' sign; there was no 
erythema or warmth of the lower extremities; there was no 
compromise in ambulation or circulation; there was no sign of 
any active thrombophlebitis; and there was no color change of 
the skin or warmth.  In this regard, the Board notes that, 
for even a noncompensable rating for post-phlebitic syndrome 
under VA regulations, there must be palpable or visible 
varicose veins.  See 38 C.F.R. § 4.104, Diagnostic Code 7121.  
In short, there is no objective medical evidence of a current 
disability related to the veteran's in-service superficial 
thrombophlebitis.

The Board acknowledges the veteran's complaints of some mild 
tenderness to palpation of the soft tissue of the posterior 
left knee.  However, pain alone does not constitute a 
disability for service connection purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  
Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Finally, with respect to the veteran's claim for blood clots, 
no current disability related to the veteran's service has 
been established in the record.  The veteran's service 
medical records do not reflect treatment for a cyst, blood 
clot, or any other such problems with the right or left arms.  
On separation examination in August 1974, the veteran was 
noted to have had a normal evaluation of the upper 
extremities and skin and lymphatics, and it was noted that 
there were no identifying body marks, scars, or tattoos, and 
no cysts, blood clots, or skin conditions were noted.  The 
post-service medical record likewise reflects no treatment 
for left or right arm blood clots or cysts, and the veteran 
has not claimed that he has sought post-service treatment for 
any cyst or blood clot.

The Board notes that, on April 2005 VA examination, the 
veteran was diagnosed as having a ganglion cyst of the 
antecubital fossa, which was a cystic 1 x 1 cm lesion on the 
left medial antecubital area, and which was nontender with no 
compromise in range of motion of the joints.  However, the 
medical record does not indicate that such cyst was incurred 
in service or has been a chronic condition since the 
veteran's period of service, and the cyst was not shown to 
cause functional impairment or other such disability.

In short, the record does not reflect any current arm or skin 
disability, that the veteran incurred any such disability in 
service, or that any chronic arm or skin disability has 
persisted since or is otherwise related to the veteran's 
period of service.

Accordingly, service connection is not warranted for 
residuals of pneumonia, left leg phlebitis, or left or right 
arm blood clots.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of 
pneumonia is reopened; to this extent only, the veteran's 
claim is granted.

2. Entitlement to service connection for residuals of 
pneumonia is denied.

3. Entitlement to service connection for phlebitis, left leg, 
is denied.

4. Entitlement to service connection for blood clots, left 
and right arm, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


